Dotson v Miguel (2020 NY Slip Op 00749)





Dotson v Miguel


2020 NY Slip Op 00749


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, CURRAN, AND TROUTMAN, JJ.


1090 CA 18-01217

[*1]SONIA DOTSON, PLAINTIFF-RESPONDENT-APPELLANT,
vGARY MIGUEL, CHIEF OF POLICE FOR CITY OF SYRACUSE AND CITY OF SYRACUSE, DEFENDANTS-APPELLANTS-RESPONDENTS. (APPEAL NO. 2.) 


HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR DEFENDANTS-APPELLANTS-RESPONDENTS.
BOSMAN LAW FIRM, LLC, BLOSSVALE (A.J. BOSMAN OF COUNSEL), FOR PLAINTIFF-RESPONDENT-APPELLANT.

	Appeal and cross appeal from a judgment of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered June 7, 2018. The judgment, among other things, ordered that plaintiff recover from defendants the sum of $38,318.44 together with interest. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on January 3 and 21, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court